DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-30 are pending and currently under examination.  

Claim Rejections - 35 USC § 112
Claims 3-6, 8, and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, and 8 are rejected on the basis that they contain improper Markush groupings of alternatives.  Claims 3, 6, and 8 recite limitations to be “selected from” an open list of alternatives.  The list of alternatives needs to be closed.  It is suggested that “or” be changed to “and” in each claim.  
Claims 4-6 depend from claim 3 and are included in the rejection because they require the limitations of claim 3, but do not overcome the rejection because they fail to correct the improper Markush grouping of alternative reagent delivery substrates.
Claim 19 recites the limitation "the exogenous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 19 be changed to depend from claim 18, which recites “exogenous material”.
Claims 20-30 depend from claim 19 and are included in this rejection because they require the limitations of claim 19, but do not overcome the rejection.  
Claim 20 recites the limitation "the exogenous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 21-25 depend from claim 20 and are included in this rejection because they require the limitations of claim 20, but do not overcome the rejection.
Claim 25 recites the limitation "the engine vector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 25 be changed to depend from claim 24, which recites “an engine vector”.
Claim 26 recites the limitation "the exogenous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 28 depends from claim 26 and is included in this rejection because it requires the limitations of claim 26, but does not overcome the rejection.
Claim 27 recites the limitation "the exogenous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 28 be changed to depend from claim 27, which recites “a protein”.
Claim 29 recites the limitation "the exogenous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 26-27 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11225674B2 (parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-20 of U.S. Patent No. 11225674B2 encompass a method for transforming or transfecting cells comprising: providing loaded reagent delivery substrates with a sphere-packing composition of cells and lattice-forming beads in a medium; allowing the lattice-forming beads to self-assemble into a lattice having interstitial regions within the medium, wherein the loaded reagent delivery substrates are sized to fit into the interstitial regions of the self-assembled lattice formed by the lattice-forming beads, and wherein the cells are retained in the interstitial regions of the self-assembled lattice formed by the lattice-forming beads; triggering release of reagents from the loaded reagent delivery substrates; and providing electrical pulses to the sphere-packing composition of cells, lattice- forming beads and reagents and further comprising the steps of, after the second providing step, disassembling the self-assembled lattice; and collecting the cells from the disassembled lattice.  
Claims 1-20 of U.S. Patent No. 11225674B2 further encompass the method of transforming and transfecting cells wherein reagent delivery substrates selected from polymeric microparticles, ceramic microparticles or hydrogel microparticles; wherein the polymeric microparticles are polystyrene beads; wherein the hydrogel microparticles comprise crosslinked polymers; wherein the crosslinked polymers are selected from polyacrylamide, polyethylene glycol or alginate; wherein the lattice-forming beads are polymeric hydrogels; wherein the polymeric hydrogels are selected from polyacrylamide, polyethylene glycol, alginate or gelatin; wherein the lattice-forming beads are from 75 to 250 µm in diameter; wherein the lattice-forming beads are from 125 to 150 µm in diameter; wherein the release of reagents from the reagent delivery substrates is triggered by chemical triggers, photonic triggers, electrical triggers, or temperature triggers; wherein the chemical triggers are enzymatic, pH or competitive binding reaction triggers; wherein the photonic triggers are UV or visible light; wherein the electrical trigger is an electric-field induced destabilization of the reagent delivery substrates; wherein the volume of the sphere-packing composition of cells, lattice-forming beads and reagent delivery substrates is between 10 and 500 µL; wherein the reagent delivery substrates are from 20 to 90 µm in diameter; wherein the reagent delivery substrates are from 30 to 50 µm in diameter; wherein the payload comprises a multiplicity of clonal copies of exogenous material; wherein the exogenous material is DNA, RNA, protein or riboprotein complexes; and wherein the reagent delivery substrates comprise different exogenous materials.
Because the claimed method steps of the instant application are encompassed by claims 1-20 of the ‘821 patent, the claims are not deemed to be patentably distinct.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636